Citation Nr: 1750679	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-22 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (claimed as stomach pain and bowel problems).

2.  Entitlement to service connection for a right leg disorder (right leg shorter than left leg).

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Whether the reduction of the evaluation of radiculopathy of the right upper extremity from 40 percent to 20 percent disabling, effective May 1, 2015, is proper.

6.  Whether the reduction of the evaluation of radiculopathy of the right lower extremity from 20 percent to 10 percent disabling, effective May 1, 2015, is proper.

7.  Entitlement to an initial rating in excess of 10 percent for right temporomandibular joint syndrome (claimed as right jaw pain) for the period on appeal prior to August 16, 2013, and in excess of 30 percent for the period on appeal from August 16, 2013, to August 9, 2016, and from November 1, 2016.

8.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine for the period on appeal prior to December 20, 2010, and in excess of 30 percent for the period from December 20, 2010.

9.  Entitlement to a combined extraschedular rating for service-connected disabilities, to include entitlement to an extraschedular rating for DDD of the cervical spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  Jurisdiction over the Veteran's claims currently lies with the Anchorage RO.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the Anchorage RO in April 2011, and testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.

This matter was previously before the Board in January 2015 and September 2015.

In May 2017, the Veteran submitted a claim for compensation benefits under 38 U.S.C.A. § 1151, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claims is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, the Veteran withdrew his appeal as to all pending issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), the claims no longer exist.


ORDER

The appeal is dismissed.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


